16‐1467 
        Chassman v. Shipley 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

  1      
  2           At a stated term of the United States Court of Appeals for the Second 
  3     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
  4     Square, in the City of New York, on the 21st day of June, two thousand seventeen. 
  5                                       
  6     PRESENT:  JOSÉ A. CABRANES, 
  7                  RICHARD C. WESLEY, 
  8                               Circuit Judges 
  9                  WILLIAM K. SESSIONS III, 
 10                               District Judge.* 
 11     ______________________ 
 12      
 13     MARGIE CHASSMAN,  
 14      
 15                               Plaintiff‐Appellant, 
 16      
 17                  ‐v.‐                                         16‐1467‐cv 
 18      
 19     ROBERT SHIPLEY,  
 20      
 21                               Defendant‐Appellee.       
 22     ______________________  


         Judge William K. Sessions III, of the United States District Court for the District of 
        *

        Vermont, sitting by designation. 


                                                            1
 1     
 2    FOR APPELLANT:            STANLEY K. SHAPIRO, New York, NY.  
 3     
 4     FOR APPELLEE:            MARC A. SILVERMAN (Michael David Hynes, on the 
 5                              brief), DLA Piper LLP, New York, NY.   
 6    
 7        Appeal from the United States District Court for the Southern District of 
 8   New York (Crotty, J.). 
 9    
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

11   ADJUDGED AND DECREED that the judgment of said District Court be and it 

12   hereby is AFFIRMED.   

13            Plaintiff‐Appellant  Margie  Chassman  appeals  the  April  12,  2016  opinion 

14   and order and April 13, 2016 judgment of the District Court (Crotty, J.) dismissing 

15   Chassman’s complaint as barred by the one‐year statute of limitations set forth in 

16   New  York  Civil  Practice  Laws  &  Rules  (“N.Y.  C.P.L.R.”)  215(6).      We  assume  the 

17   parties’ familiarity with the underlying facts and the procedural history, which we 

18   reference only as necessary to explain our conclusions. 

19         In exchange for a loan of $600,000 Margie Chassman executed a promissory 

20   note  (the  “Note”)1  for  an  equal  amount  to  her  lender,  Robert  Shipley.    The  Note 

21   required that Chassman use the borrowed money to buy 6,000 preferred shares (the 

22   “Preferred  Shares”)  in  a  publicly  traded  company  then  known  as  MedaSorb 


           1 The parties agree that the Note is governed by New York law. 


                                                 2
 1   Technologies Corp. (“MedaSorb”).  In addition to a ten percent per annum interest 

 2   rate,  the  parties  agreed  that,  as  an  inducement  to  Shipley  to  make  the  loan, 

 3   Chassman  would  assign  Shipley  warrants  to  purchase  shares  in  MedaSorb  at  a 

 4   fixed price per share.  The Note had a maturity date of November 21, 2008, at which 

 5   time  Chassman  was  required  to  either  repay  the  principal  plus  interest  due  or  to 

 6   deliver to Shipley the Preferred Shares plus a cash payment for interest.  Nowhere 

 7   in the Note did the parties express that, if Chassman chose the latter, the value of 

 8   the  Preferred  Shares  in  excess  of  the  outstanding  principal  would  constitute 

 9   interest.   


10          When  it  came  time  to  pay,  Chassman  delivered  the  Preferred  Shares  in 

11   November  2008.    Despite  delivery  of  the  shares,  Chassman  contends  she  retained 

12   ownership of the stock, collecting dividends thereon until October 2009.  Chassman 

13   contends  that  when  Shipley  finally  took  ownership  in  October  2009  the  Preferred 

14   Shares were worth more than $2 million.    


15          In 2015, Chassman sued Shipley for breach of contract, alleging that she was 

16   entitled  to  any  overcharged  interest  that  exceeded  New  York’s  usury  rate  of 

17   twenty‐five percent.  She claimed that Shipley was required, pursuant to Paragraph 

18   12 of the Note (the “Usury Provision”), to refund the value of the warrants and the 



                                                 3
 1   Preferred  Shares  that  exceeded  the  usury  limit  set  by  New  York,  after  crediting 

 2   their value for payment of principal.  In other words, she claimed that, to the extent 

 3   the  value  of  the  securities  she  used  to  pay  for  her  loan  exceeded  the  amount  of 

 4   outstanding  principal  plus  the  25%  usury  rate,  she  was  entitled  to  that  excess 

 5   amount.   

 6          Shipley  moved  for  summary  judgment.    He  argued  that  Chassman’s  claim 

 7   was  barred  by  either  the  one‐year  statute  of  limitations  applicable  to  claims  of 

 8   overcharged interest, N.Y. C.P.L.R. 215(6), or the six‐year statute of limitations for 

 9   breach‐of‐contract claims, N.Y. C.P.L.R. 213(2).  Even if timely, Shipley argued, the 

10   claim was meritless.  

11          In a brief opinion that relied almost entirely on Siradas v. Chase Lincoln First 

12   Bank,  N.A.,  No.  98‐cv‐4028  (RCC),  1999  WL  787658  (S.D.N.Y.  Sept.  30,  1999),  the 

13   District  Court  held  that  N.Y.  C.P.L.R.  215(6)  “applies  for  any  claim  alleging  an 

14   overcharge of interest, regardless of whether the claim is contractual or statutory.”  

15   Chassman v. Shipley, No. 15‐cv‐5228 (PAC), 2016 WL 1451585, at *3 (S.D.N.Y. April 

16   12, 2016).  The District Court dismissed Chassman’s claim as barred by the one‐year 

17   limitation period and did not address the parties’ dispute as to the proper accrual 

18   date or the merits of Chassman’s claim.  See id. at *2‐*3.   




                                                  4
1          We  review  all  issues  here  de  novo.    See    Miller  v.  Wolpoff  &  Abramson,  L.L.P., 

2   321  F.3d  292,  300  (2d  Cir.  2003)  (reviewing  order  granting  summary  judgment  de 

3   novo); Golden Pacific Bancorp v. F.D.I.C., 273 F.3d 509, 515 (2d Cir. 2001) (applying de 

4   novo review to statute‐of‐limitations ruling).  We may affirm on any basis apparent 

5   in the record.  Thyroff v. Nationwide Nut. Ins. Co., 460 F.3d 400, 405 (2d Cir. 2006). 

6          While we have substantial doubts (set forth in the margin2) as to whether the 

7   District Court’s conclusion that the one year statute of limitations applies here, we 

8   need not decide this appeal on that conclusion as Chassman’s claim is meritless.   



           2  Siradas misreads two New York cases— Englishtown Sportswear v. Marine Midland 
    Bank., 467 N.Y.S.2d 693 (2d Dep’t 1983), and Rubin v. County National Bank & Trust Co. of 
    Gloversville,  520  N.Y.S.2d  640  (3d  Dep’t  1987)—and  finds  conflict  between  them  where 
    none exists.   See Siradas, 1999 WL 787658, at *6.    Indeed, the two cases nicely complement 
    each  other:  N.Y.  C.P.L.R.  215(6),  at  minimum,  applies  to  statutory  usury  actions,  as 
    suggested  in  Englishtown,  467  N.Y.S.2d  at  694,  and,  at  most,  to  any  statutory  overcharge 
    claims, as held in Rubin, 520 N.Y.S.2d at 640.  The Siradas court read Rubin to extend N.Y. 
    C.P.L.R. 215(6) to all overcharge actions, including those grounded in breach of contract.  It 
    did  nothing  of  the  sort.    Rubin  said  only  that  N.Y.  C.P.L.R.  215(6)  applies  to  statutory 
    overcharge actions, whether based on usury or some other provision of New York law that 
    deals with overcharges.  See Rubin, 520 N.Y.S.2d at 640. 
            As  the  factual  allegations  of  Chassman’s  complaint  and  her  brief  reveal,  this  is  a 
    quintessential  breach‐of‐contract  case  to  which  the  six‐year  statute  of  limitations  applies. 
    Chassman’s claim is that Shipley was “contractually obligated” under the Usury Provision 
    to “immediately refund excess collateral and value of the Preferred Shares, but failed to do 
    so.” J.A. 14.  That failure allegedly constituted a breach, and Chassman’s requested relief is 
    payment  of  the  overcharged  interest.    Shipley  (and  Siradas)  would  have  us  ignore  the 
    contractual  nature  of  the  claim  because  the  contract  references  New  York’s  usury  law.  
    However,  the  fact  that  a  claim  sounding  in  contract,  or  some  other  theory  of  relief, 
    references New York’s usury law to make out an element of the claim does not trigger the 
    usury statute of limitations.  See McNellis v. Raymond, 420 F.2d 51, 55 (2d Cir. 1970).  What 


                                                     5
 1          “The  meaning  of  contract  provisions  is  a  question  of  law  over  which  we 

 2   exercise de novo review.” Photopaint Tech., LLC v. Smartlens Corp., 335 F.3d 152, 160 

 3   (2d Cir. 2003).  Judgment as a matter of law is appropriate under New York law “if 

 4   the contract language is unambiguous.”  Id.  That parties to litigation urge different 

 5   interpretations of unambiguous contractual language does not render that language 

 6   ambiguous.  See id. (citation omitted).   

 7          There is ultimately nothing to Chassman’s claim of overpayment of interest, 

 8   because she did not in fact pay any interest to Shipley.  Chassman asserts that she 

 9   made  two  interest  payments.    First,  she  claims  the  warrants  she  transferred  to 

10   Shipley  when  the  contract  was  executed  constituted  an  interest  payment  on  the 

11   loan.    Second,  she  claims  that  to  the  extent  the  value  of  the  convertible  preferred 

12   shares she transferred to Shipley as an alternative principal payment exceeded 10% 

13   per annum on $600,000, the excess value was also an interest payment.   

14          The relevant contract language here unambiguously contradicts Chassman’s 

15   position.  Paragraph 4 of the contract provides: 




     matters  is  that  the  parties  contracted—albeit  by  reference  to  usury  law—that  any 
     overcharge of interest above the amount set by law be refunded after crediting principal.  
     Chassman’s  claim  as  alleged  is  for  breach  of  that  contractual  language.    N.Y.  C.P.L.R. 
     215(6) does not somehow render her claim something it is not.   
      


                                                    6
 1          It  is  agreed  that  Chassman  may  repay  the  principal  of  this  Note,  in 
 2          whole  but  not  in  part,  by  delivering  to  the  Holder,  at  any  time  on  or 
 3          before  the  Maturity  Date,  the  Preferred  Shares,  together  with  a  cash 
 4          payment  equal  to  the  interest  accrued  hereunder  through  the  date  of  such 
 5          delivery at the [10% per annum] interest rate set for in Section 1 hereof.  
 6          As  an  inducement  to  the  Holder  to  advance  the  funds  represented  by  this 
 7          Note,  Chassman  hereby  grants  the  Holder  an  option  . . .  to  purchase 
 8          from  Chassman  up  to  3.98  million  shares  of  the  common  . . .  of 
 9          MedaSorb [also known as the warrants at issue in this case]. 
10           
11   J.A. 20 (emphasis added).   

12            This  language  removes  any  possibility  that  the  assignment  of  the  Warrants 

13   constituted  a  payment  of  interest.    The  contract  makes  clear  that  Chassman 

14   transferred the warrants as “an inducement” to convince Shipley to loan Chassman 

15   $600,000.    There  is  no  support  in  the  above  language  for  the  notion  that  the 

16   warrants were, as Chassman urges, a deposit on the yet unaccrued interest on the 

17   loan. 

18            Moreover,  Chassman’s  assertion  that  the  increased  market  value  of  the 

19   convertible  Preferred  Shares  constituted  an  interest  payment  makes  no  sense  in 

20   context.  The contract provides that Chassman could elect to deliver the preferred 

21   shares  to  Shipley  to  “repay  the  principal”  of  the  loan  instead  of  paying  back  the 

22   $600,000 principal in cash.  J.A. 20.  The contract specifically requires, however, that 

23   if  Chassman  chooses  this  alternative  principal  payment,  she  must  make  an 




                                                   7
 1   additional “cash payment equal to the interest accrued . . . through the date of such 

 2   delivery”  at  the  regular,  10%  per  annum  interest  rate.    Id.    There  is  no  hint 

 3   anywhere  in  the  contract  that  to  the  extent  the  value  of  the  preferred  shares 

 4   exceeded  $600,000,  that  value  would  constitute  payment  of  interest—in  fact,  the 

 5   contract specifically contemplates that any interest must be paid in cash.   

 6         In  sum,  Chassman’s  claim  is  belied  by  the  unambiguous  terms  of  the 

 7   contract.  Thus, even assuming her claim is timely, summary judgment was proper. 

 8         We have also considered the remainder of Chassman’s arguments and find 

 9   them to be without merit.  Accordingly, the judgment of the District Court is 

10   AFFIRMED.   

11                               
12                                            FOR THE COURT: 
13                                            Catherine O’Hagan Wolfe, Clerk 




                                                 8